Earl Warren: Whipple et al., Petitioners, versus Commissioner of Internal Revenue. Mr. Solicitor General.
Archibald Cox: Mr. Chief Justice, may it please the Court. Yesterday, I pointed out that in order to qualify for a business bad debt deduction under Section 23 (k), it was necessary for the taxpayer to show not only that some part of his activities constituted trade or business, but also second and equally important that the loss on the debt was incurred in the trader business, that is to say in that part of his activities which constituted trade or business. We had then gone over at these taxpayers' relationship to Mission Orange Corporation with a view of applying those tests to it. His activities had been described and I think it can be fairly summarized to say that he organized the corporation, that he put up the financing some $80,000, partly less than half but partly in the form of stock so that he became the 80% dominating stockholder, and the rest in the form of loans. And then he continued to give an indeterminate amount of time to the affairs of the Mission Orange Corporation managing and carrying on its business. And the question as this case originally came before the Court was whether those activities including the debt could be bundled together so as to say that there was a trade or business and that the loss was incurred in the trade or business. In other words, the taxpayer was pressing that he was not a passive investor, who we conceded would not be entitled to the business bad debt deduction, but was arguing that he was an active investor, and that this activity entitled him to the full business bad debt deduction. It seems to us that there are several thoughts in that argument. The first is that it overlooks the distinction so penetrating in our law between a corporation and its shareholders. After all, the property of the corporation is not the property of the stockholders, and the business of the corporation is not the business of the stockholders, even in the case of a one-man corporation.
John M. Harlan II: Where was the other 20% of the stock?
Archibald Cox: It was -- some family and some apparently employees, and about the rest, the finding showed nothing. It was scattered over six or seven people. When the petitioner transferred the bottling and distributing business which had been his business before he formed the corporation, then he went out of the business and his activities that they're on in behalf of the business became activities in the corporation's business and in support of his investment. The second difficulty it seems to us with petitioner's effort to distinguish between active and passive investors is that uncompensated personal activities aimed at building up a corporation's business so as to increase one's dividends or increase the value of one stockholdings or make ones debts more secure, is not an independent trade or business. Those activities, we think, are no different in principle from the activities that the taxpayer was engaged in the Higgins case, activities that were time consuming, but were directed and intending to and increasing the value of investments rather than a trade or business. For carrying on a trade or business as Justice Frankfurter said in Deputy against du Pont, involves holding oneself out to others as engaged in selling goods or services without some sale or exchange or without some quid pro quo or consideration. No amount of promoting, advising, performing, or managing corporation can constitute a trade or business. And this doesn't mean that advising or managing a company or promoting companies can never be a trade or business or where one receives a fee either in dollars or in some other form in the form of an allocation of stuff or in the form of property perchance, then of course, the element of sale or exchange is present and we would concede that the trade or business element of the case was made out. But in this case, there was no quid pro quo. There was no element of exchange. He received no salary, there's not slightest evidence and certainly no finding that he ever intended to receive a salary. All it was done was activities intended to increase his profit through dividends and through appreciation of the value of the shares and increasing the chance that he would get the repayment of his debt. But all of those, as I say, were directed at the investments.
Byron R. White: Was it irrelevant that he got salaries from other corporations which were part of what he said was his business?
Archibald Cox: As I said, yes, they -- I think that is irrelevant because you can't bundle it all together and these --
Byron R. White: Well, part of his claim, I suppose, is that he -- he did a trade or business because it is in other corporations.
Archibald Cox: It would seem to me that he -- that, I would agree that he is in trade or business in the corporations for which he works and receives salary. But at that point, he fails on the other requirement to where he can't show that this loan was in anyway related to those other trade or business activities.
Byron R. White: So it really -- the salary point the -- is not determinant in anyway.
Archibald Cox: I think that the salary point with respect to the other business is certainly not determinative, and I would say that the salary point even with respect to Mission Orange --
Byron R. White: If he had his salary for Mission Orange, you would still be making the same argument, wouldn't you?
Archibald Cox: I would subject to this qualification. It would be substantially the same. And this was the next objection to this area that I would like to express --
Byron R. White: But then, there wouldn't be a quid pro quo or would there?
Archibald Cox: I think the element of trade or business would be made out, to with that he and then to the extent that he was rendering services to that corporation would be in a trade or business. If he had to pay a secretary for example in order to be an officer of the corporation, then he could deduct this incident to his trade or business to that expense. But that would remand request where these large loans in anyway related to his trade or business of rendering services to the corporation, and I would be arguing, if I might just say a word or two more in answering the question, I would be arguing and do argue here that there is no relationship between the loans and any services that he rendered to Mission Orange. Indeed, there are several reasons for asserting that very confidently. The first place, he never made this claim before the Tax Court or before the Court of Appeals or in this Court until he had read our brief and shifted his ground in an effort, we flatter our things to ourselves in thinking to avoid enforcing it. In the second place, the loans were so great in size compared to any return that he could have gotten from these part time personal services that it seems foolish to think that he was making the loans to the company so that he could protect his job. Now the reason I said a minute ago, Justice White that I would recognize one qualification, there are cases, the leading cases Commissioner against Trent in the Second Circuit, where a man in order to continue to hold his job was forced to lend money to the corporation, and indeed when he stopped lending any more money, he was fired. So there was very good evidence that he have to put up some money to hold the job. In that sort of case, we would agree, certainly we don't argue the contrary here that the necessary relationship existed. But here there wasn't that kind of relationship and it was never suggested there was, and that there was a flat finding against the taxpayer on that point. On page 32 in the opinion of the Tax Court, it is said, “We cannot find that the purpose of these loans was other than to protect that investment such lending activity does not constitute a trade or business.
Byron R. White: Well it's -- I suppose it's possible to conceive a trade or business in which you do organize and help managed corporations with the idea of the -- your stock increasing in value when selling the stocks.
Archibald Cox: I -- I would have --
Byron R. White: In which event you would be a --
Archibald Cox: Yes.
Byron R. White: -- part of the business might be --
Archibald Cox: Yes.
Byron R. White: -- making loans, part of the business might be working for a salary.
Archibald Cox: Well, I would -- I think I would suggest they were separate parts. Let me -- let me just say a word or two to supply a transition and then come to your question. Let us now look in terms of the actual facts here as to the question whether the number of corporations which the taxpayer was interested in makes any difference assuming that I'm right looking at Mission Orange loans. But I would say if it's two or three or four or five, and that he has formed some and holds the stock with no immediate notion of selling it, that then it is simply an investment. The same principle applies as you suggested yesterday whether there's one or two or three or four or five. And of course, this is just what the Second Circuit said in the Smith case. Now, I would agree that if there are enough corporations, then in legal theory, there are some other arguments that a taxpayer might make. One might buy and sell corporations as he did choose coal mines or something like that.
Byron R. White: (Inaudible)
Archibald Cox: Perhaps so, but one can conceive of a corporation being a stock in trade.
Speaker: (Inaudible)
Archibald Cox: Of a number of them.
Byron R. White: (Inaudible)
Archibald Cox: I think it would to qualify. But again, the findings are clear here by both courts below that this taxpayer did not in -- deal in corporation and that he falls short on that ground. Indeed, there's no evidence that he had any notion ever of disposing of the Mission Orange stock. He wasn't a dealer in the corporation.
Potter Stewart: If he had been, then the profit on the sale --
Archibald Cox: It would be --
Potter Stewart: -- of these corporations would be ordinary income and not capital gain.
Archibald Cox: And of course I think that is the common sense behind what we're arguing about, that although I can't -- as Your Honor will immediately realize, press this to a logical conclusion because there are too many exception. Still I think the central core of the business bad debt deduction is that you -- when the debts came in, they would come in to gross receipts in the ordinary income and therefore, what doesn't come in, it's fair to set it off against it. But now, I can't press this too far, but I think this is the central core of the thing and that therefore any claim that doesn't satisfy that, it has to be looked at with greater care and it might otherwise be the case.
Arthur J. Goldberg: (Inaudible)
Archibald Cox: Yes.
Arthur J. Goldberg: (Inaudible)
Archibald Cox: He will want to take it as --
Arthur J. Goldberg: (Inaudible)
Archibald Cox: That's correct. The other possibility other than buying and selling corporations, just to touch all the bases, is that he's a manufacturer and seller of corporations. So one can conceive that by stretching his imagination a good deal of that kind of activity, but of course, again the finding is against him that he wasn't the dealer in corporations.
John M. Harlan II: So, the situation that he was -- that this is a partnership instead of a corporation?
Archibald Cox: Then, wouldn't the income from the Mission Orange business be taxable to the petitioner as ordinary income. In other words, the partnership like a sole entrepreneur, he would be engaged in the trade or business. But here he runs into the objection that the corporation's business is not his business. And I may say in that connection that the leading case of course, distinguishing between the corporation's business and the taxpayer's business is Burnet and Clark which we think on its fact is an all force with this case. In Burnet and Clark the taxpayer was the majority shareholder in a dredging company. He spent his time working for the dredging company. He did have some incidental enterprises which were in a related field. In order to keep the dredging company alive, he endorsed a number of its notes and under Putnam we can think of those just as if they were debts. Later the corporation failed and he did not recover, could not recover the full amount of the debt. He sought to deduct it on the ground that this was a loss -- a loss incurred or resulting from the operation of a trade or business. The Second Circuit said it was. It said, “You can't breakdown this activity.” This Court reversed and held that the monetary losses from the endorsements, the debt losses were not part of the trade or business. Now, the Court didn't consider all the arguments that are presented here by Mr. Dillingham but the holding is perfectly clear. The only factual difference it seems to me today that Clark did not form the company. But a companion case, Dalton against Bowers, was the one involving six corporations. And there the taxpayer had formed them, but the Court indicated that that made no difference whatsoever. There are a number of other miscellaneous arguments that are made. I want to deal with just two of them and each in a sentence. The taxpayer argues while I was in the bottling and distributing business, I had this other root beer company and I had a franchise to sell dispensing machines, and I want to take the whole thing together and say I was in the bottling business. Well of course, there he runs into the problem that I was just addressing myself to, that the company so far as the Mission Orange part was concerned with what was in the business, and he cannot claim that he was. Another argument that I should mention very gratefully and I'm sorry this has to be --
Potter Stewart: So he was -- he was an officer of the company, wasn't he?
Archibald Cox: Oh yes.
Potter Stewart: President?
Archibald Cox: Yes.
Potter Stewart: I supposed the president of General Motors could say, “I'm in the business of manufacturing automobiles.”
Archibald Cox: Well, he could say it, it's for --
Potter Stewart: Even though he technically wasn't, he was an employee of a corporation --
Archibald Cox: Yes.
Potter Stewart: -- which was --
Archibald Cox: He could say it in an ordinary conversation but he wouldn't be in the business of manufacturing and selling automobiles for the purposes of the tax law because that's General Motor's business. I mean, business is often used and this Court in other context has used it in a broader sense, I couldn't deny that.But the case, you say, that the Flint, Stone and Tracy used a new business and I mean, these clarifications are not applicable here.
Byron R. White: (Inaudible)
Archibald Cox: No.
Potter Stewart: We haven't had that case yet.
Archibald Cox: There is one other aspect of the case that I should mention. The argument is made, it was made orally and it is made from the reply brief, while I was in the business of leasing real estates, and these loans were made to protect my interest in the rents from the real estate that I lease to Mission Orange. Well, I would agree again that as a matter of legal theory one can conceive a case in which a loan might be made to protect one's interest in rentals. I supposed the easiest example would be -- we owned a lot and department store and then leased it to the company that was operating the department store and it needed cash to get over a difficult time. If it was a profitable lease, you might put up the money in order to protect your interest in the lease.But here, the facts just don't bear this out. In the first place, the argument was never made in the Tax Court. In the second place, most of the loans were made before the building -- that was the -- the building was leased to Mission Orange and the testimony was that the building was built and the land was used for the purpose in order to try and save Mission Orange, in other words, to try to save the investment rather the other -- than the other way around, and then finally we come to the point that I emphasized before that there is a critical finding of fact on this point against the petitioner to with that the loan was made only for the purpose of protecting the investment and that finding is certainly supported by a substantial evidence. And we think it's conclusive on all of these minor aspects of the case.
Arthur J. Goldberg: General, may I ask you this, (Inaudible) your argument, that you can conceive this situation, you can conceive that -- you'll put in mind the factual question, isn't it, the (Inaudible) appeared to have filed in the Tax Court or the Court of Appeals (Inaudible) --
Archibald Cox: Yes. I would put -- I was thinking about that overnight. I would put the point this way Justice Goldberg. The question whether a loss is incurred in a trade or business is very much a question of fact. The only question raised here which is not on the fact is whether as a matter of law being what Mr. Dillingham calls an active investing that it say being active in the affairs of the company to which you loan the money is as a matter of law enough to get the deduction. We say that it is not. He has some earlier cases, let's say that it is, we say that those things can't be bundled up together as a matter of law that if the -- factually the thrust is to gain through investment, then the Higgins case is controlling. Then we say once you accept Higgins and apply it to the person who is active in promoting his investment, all the remaining questions are questions of fact and that here we have the concurrent findings of two bodies below in our favor on all those questions of fact.
Earl Warren: Mr. Dillingham.
Charles Dillingham: Mr. Chief Justice, Associate Justices, may it please the Court. I only have two minutes so I'll make two statements. As shown in the brief, a question of whether a person is in a business is a mixed question of law. In fact, Solicitor General is taking a long time and the Court's time discussing the facts. I suggest that the reason is the Court has justified in considering this case on certiorari is not to determine the facts in this case but to whether Congress intended to lay down a rule that which the lower courts say it did by requiring that the only way you can get bad debt treatment is by having corporations for sale, whether they intended a rule like that to which would threw these enterprising, energetic, small businessmen like Mr. Whipple in the same category as somebody who inherited a bond and kind of go bad in a safe deposit box. Now, this taxpayer showed clearly in the organization and management, and the renting to and the financing of his corporations that he generated three other sources of ordinary income separate and apart from that of the corporation. He's not claiming he's in them -- that he is in the corporation's business organizing and managing and financing corporations is not the same as bottling drinks. He's never claimed that. And he -- but he did -- he did carry on the same activities in connection with Mission Orange as he did with all of these other corporations from which he got this $94,000. He induced some seven other people to invest in it and I don't know of any relativity if it was included in it and he -- he was the -- he was the active manager of it. Mr. Barnhart testified, it's the evidence on page 116 and 118 will show. He --
Arthur J. Goldberg: (Inaudible)
Charles Dillingham: That's right, Mr. Justice Goldberg, and he has never claimed that he was in the business of organizing corporations for sale. He was, as I pointed out yesterday, he was offered the opportunity by the Tax Court to present evidence that he had -- he formed corporations for sale which under the Tax Court rule would have given him the deduction claim. He's been completely consistent. He organized these corporations not as a promoter. He organized these corporations to operate them and to furnish him with a salary and rent and dividend income. And he entered into a lease with this corporation providing for $500,000 -- $500 a month for ten years. And as the controlling stockholder in this, had this corporation succeeded, you can be sure he would have seen to it that he would have been paid a salary and interest as he -- as well as this rent, as well as he will -- it was in all of the other corporations.